Title: From George Washington to Edmund Randolph, 11 February 1790
From: Washington, George
To: Randolph, Edmund



United States [New York] February 11th 1790

I have weighed with deliberate attention the contents of your letter of yesterday; and altho’ that consideration may result in an approbation of the ideas the[re]in suggested; yet I do not, at present, feel myself authorized to give a sanction to the measures which you propose. For, as the Constitution of the United States, & the Laws made under it, must mark the line of my official conduct, I could not justify my taking a single step in any matter which appeared to me to require their agency, without its being first obtained; and so far as I have been able to form a judgement upon the objects held up to view in your letter, they cannot be effected without the operation of a Law.
As an act must necessarily be passed to extend the Judicial Power of the United States to the State of North Carolina, it appears to me that a clause might be there introduced to establish

that uniformity & precision in the business of the United States in each district, which you observe is highly proper to be effected—and to make such other regulations as may be thought necessary. I, however, only suggest this idea to you, that you may, if you think proper, mention it to such members of the Senate & House of Representatives as are acquainted with the subject, and thereby have the matter brought to view whenever the abovementioned act shall be under consideration. I am, Sir with very great esteem, Your most Obdt Servt.
